Citation Nr: 0209714	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  94-46 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for psoriasis as 
secondary to exposure to mustard gas.  

2.  Entitlement to service connection for hyperhidrosis and 
lamella dyshidrosis of the palms and the soles of the feet as 
secondary to service-connected impetigo.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to a compensable disability rating for 
impetigo of the face, neck, and left hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


FINDINGS OF FACT

1.  The veteran has active service from September 1943 to 
April 1946.  

2.  On August 7, 2002, prior to the promulgation of a 
decision on the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed a September 1993 rating decision that 
denied service connection for psoriasis as secondary to 
exposure to mustard gas.  The veteran also appealed the RO's 
April 1999 rating decision that denied service connection for 
hyperhidrosis and lamella dyshidrosis of the palms and the 
soles of the feet as secondary to service-connected impetigo, 
bilateral hearing loss, and tinnitus, and denied an increased 
rating for impetigo of the face, neck, and left hand.  On 
August 6, 2002, the date the veteran was scheduled for a 
Board videoconference hearing, he expressed a desire to 
withdraw his appeal as to each of these issues.  The Board 
received a written statement to that effect on August 7, 
2002.  

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 1991).  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2001).  Withdrawal may be made by the appellant or by his 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).  In this case, the veteran 
has withdrawn this appeal and, hence, there remains no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

